IN THE UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF ARKANSAS
HARRISON DIVISION —

LUCAS MONROE PLAINTIFF
V. CASE NO. 3:19-cv-03045

LIEUTENANT ZELOR; and

CORPORAL MONTROZE DEFENDANTS

 

ORDER

Currently before the Court is Plaintiff's failure to obey a Court order and failure to
prosecute this case. Plaintiff filed his Complaint and Application to Proceed In Forma
Pauperis (“IFP”) on June 24, 2019. (Docs. 1, 2).

Also on June 24, 2019, this Court entered an Order noting that Plaintiff “faited to
submit an account certificate completed by appropriate detention center personnel” and
giving him until July 17, 2019 to either complete the IFP application and return the
application to this Court for review and filing or pay the filing fee. (Doc. 3). Plaintiff was
advised that failure to complete the IFP application or pay the filing fee would subject the
complaint to dismissal “without further notice, for failure to obey an order of the Court.”

ld. Plaintiff was also advised that he is required to immediately inform the Court of any
change of address and that “[fJailure to inform the Court of an address change shall result
in the dismissal of this case.” /d.

On July 9, 2019, mail to the Plaintiff was returned to the Court marked “Return to
Sender Not Deliverable as Addressed Unable to Forward.” (Doc. 5). Although the Plaintiff
has not provided the Court a new address, the Court forwarded the mail to the address

provided on the Complaint.
At this point, Plaintiff has failed to return a complete IFP application and has failed
to pay the required filing fee. Pro se pleadings are to be construed liberally; however, a
pro se litigant is not excused from complying with substantive and procedural law. Burgs
v. Sissel, 745 F.2d 526, 528 (8th Cir. 1984). Additionally, the Federal Rules of Civil
Procedure specifically contemplate dismissal of a case on the grounds that the plaintiff
failed to prosecute or failed to comply with orders of the court. Fed. R. Civ. P. 41(b); Link
v. Wabash R.R. Co., 370 U.S. 626, 630-31 (1962) (stating that the district court possesses
the power to dismiss sua sponte under Rule 41(b)). Pursuant to Rule 41(b), a district
court has the power to dismiss an action based on “the plaintiff's failure to comply with
any court order.” Brown v. Frey, 806 F.2d 801, 803-04 (8th Cir. 1986) (emphasis added).

For the reasons set forth above and pursuant to Federal Rule of Civil Procedure
41(b) and Local Rule 5.5(c)(2), Plaintiffs complaint is DISMISSED WITHOUT
PREJUDICE. 4

IT 1S $0 ORDERED on this 12 — day of August, 2019.

    

 
 

 

  
 

| OOKS

THY L.
Te oper DISTRICT JUDGE
